Citation Nr: 0218476	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-09 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
August 1945.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision of the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The Board denied the claim of entitlement to service 
connection for the cause of the veteran's death in a 
December 1996 decision.

2.  Evidence submitted since the December 1996 decision is 
cumulative of evidence previously considered or does not 
bear directly and substantially upon the issue at hand, 
and in connection with the evidence previously of record, 
is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the December 1996 decision wherein 
the Board denied the claim of entitlement to service 
connection for the cause of the veteran's death is not new 
and material, and the appellant's claim for that benefit 
is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board denied the claim of entitlement to service 
connection for the cause of the veteran's death in a 
December 1996 decision.  The evidence of record at that 
time included the service medical records, post-service VA 
medical evidence and statements in support of the claim.  

The death certificate discloses that the veteran died at 
age 68 on February 18, 1988.  The immediate cause of death 
was cardiopulmonary arrest, which was due to or as a 
consequence of systemic amyloidosis.  A significant 
condition contributing to death was nephrotic syndrome.  

At the time of the veteran's death, service connection was 
in effect for sinusitis, conjunctivitis, and residuals of 
appendicitis.  

The service medical records showed no evidence of any 
complaints or findings related to amyloidosis.  Moreover, 
the service medical records did not reveal any evidence 
that the veteran had a familial Mediterranean fever while 
in service.  

Between October 1948 and September 1969, the veteran 
underwent periodic VA examinations and received outpatient 
treatment.  The outpatient treatment records reflect 
treatment he received for his service-connected 
disabilities.  The VA examinations were afforded in order 
to evaluate the current severity of his service-connected 
disabilities at that time.  However, these medical reports 
are all silent for any complaints or findings related to 
systemic amyloidosis or nephrotic syndrome.

The medical evidence of record also consists of VA 
outpatient treatment records, examination reports and 
hospitalization reports beginning in 1985.   These records 
reflect hospitalization and treatment the veteran received 
for his amyloidosis and nephrotic syndrome.  These records 
further show that the veteran continued to receive 
treatment for these disorders until his death in February 
1988.  

The December 1996 Board decision is final based on the 
evidence of record at that time.  

The evidence added to the record since the December 1996 
Board decision consists of private medical treatment 
records and statements, which are dated from 1993 to 1998, 
a May 1998 private medical opinion on the issue of 
causation in this case and statements from the appellant 
in support of the claim.  


Criteria

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (2002).  

When an appellant requests that a claim be reopened after 
an appellate decision has been promulgated and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made, and if it 
is, as to whether it provides a basis for allowing the 
claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1105 (2002).

When a claim to reopen is presented under section 5108, 
the Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the 
last final disallowance of the claim and is not merely 
cumulative of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in 
conjunction with other evidence in the record, that it 
must be considered to decide the merits of the claim.  See 
Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208, (1998); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  


Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to 
change the outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will 
be decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or 
after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  




Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and 
do not provide any right other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, it stated that it 
was not deciding that question at this time.  See Bernklau 
v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 
appears to hold that the VCAA is retroactively applicable 
to claims pending on the date of its enactment.  Further, 
the regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by 
VA as of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board 
will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of 
its enactment.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty assist have been met under the new 
law.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to submit 
new and material evidence in the June 2000 rating 
decision.  The appellant was given further notice of what 
was required to substantiate her claim for service 
connection for the cause of the veteran's death in the 
December 2001 Statement of the Case.  

That is, she was provided with notice of the laws and 
regulations pertaining to new and material evidence, as 
well as a rationale explaining why her claim was denied in 
the June 2000 rating decision.  Although the appellant was 
provided with only the laws and regulations with regards 
to the merits of the issue and a rationale explaining why 
her claim could not be granted in the December 2001 
Statement of the Case, this does not prejudice the 
appellant.  

In December 2001 the RO arguably provided the appellant 
notice of what is required to substantiate her claim.  The 
RO notified the appellant that she could submit any 
additional evidence and request a personal hearing.  The 
RO also instructed the appellant that the RO would obtain 
records in support of her claim.  This is tantamount to 
notice as to which portion of the evidence is to be 
provided by her and which is to be provided by VA, and it 
notified her that she could submit evidence herself or 
have the RO obtain it for her.  Such notice satisfies the 
duty to notify requirement.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Although the RO has not adjudicated her claim with this 
law in mind, the Board finds no prejudice to the appellant 
in proceeding with this case at this time, because the 
procedural actions of the RO are in essential agreement 
with and adhere to the mandates of this new law with 
respect to the duty to notify the appellant in the 
development of her claim.  See Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including relevant 
records adequately identified by her as well as authorized 
by her to be obtained.  

In particular, the evidence shows that the complete 
service medical records and post-service VA medical 
evidence through 1987 were already of record at the time 
of the prior denial in June 1996.  The appellant has 
submitted private medical treatment records and 
statements, which are dated from 1993 to 1998, a May 1998 
private medical opinion on the issue of causation in this 
case and statements in support of her claim.  

A qualified medical expert rendered the May 1998 private 
medical statement and it specifically provides an opinion 
on the issue of causation in this case.  This medical 
opinion shows that there is no reasonable possibility to 
substantiate the appellant's claim.  Thus, there is no 
reasonable possibility that obtaining another medical 
opinion would substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159(d)(2)).

In December 2001 the appellant' representative stated that 
expert medical testimony would be provided linking the 
veteran's amyloidosis with his service in Africa during 
World War II.  This evidence was not submitted.  In 
October 2002 the RO notified appellant that she had 90 
days to submit additional evidence from the date of that 
letter or by the date the Board issued a decision in the 
case.  No additional evidence has been submitted.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent necessary; no further assistance to the appellant 
in developing the facts pertinent to her claim is required 
to comply with the duty to assist under both the former 
law and the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 
5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered 
the fact that the law with respect to the duty to assist 
has been significantly changed during the course of the 
appeal.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-
394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the appellant's case at hand, the Board finds that the 
appellant is not prejudiced by its consideration in the 
first instance of her claim pursuant to this new law.  As 
set forth above, VA has already met all obligations to the 
appellant under this new law.

Moreover, the appellant has been offered the opportunity 
to submit evidence and argument on the merits of the issue 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the appellant will not be prejudiced by 
its actions and that a remand for adjudication by the RO 
would only serve to further delay resolution of her claim.  
See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
or deferring the matter simply for initial consideration 
of the VCAA by the RO.  This would result in additional 
and unnecessary burdens on VA, with no benefit flowing to 
the appellant.  

The CAVC has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the CAVC recently stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an 
evaluation of the appellant's claim on the merits.  


New and Material Evidence

The appellant seeks to reopen her claim of service 
connection for the cause of the veteran's death which the 
Board denied in June 1996.  

The Board determined that the service medical records did 
not show treatment for or a diagnosis of amyloidosis or 
familial Mediterranean fever.  The Board also determined 
that the competent medical evidence of record did not 
provide a nexus between his cause of death, i.e., post-
service amyloidosis and active service or a service-
connected disability. 

Again, new and material evidence must be presented to 
reopen a claim previously denied by the Board.  
38 U.S.C.A. § 7104.

The evidence added to the record since the December 1996 
Board decision consists of private medical treatment 
records and statements, which are dated from 1993 to 1998, 
a May 1998 private medical opinion on the issue of 
causation in this case and statements from the appellant 
in support of the claim.

As stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit 
evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The private medical treatment records and statements 
pertain to the appellant's medical disabilities.  While 
this evidence is new in the sense that it was not 
previously of record at the time of the December 1996 
Board decision, it is not relevant to the issue of the 
cause of the veteran's death.  This evidence is not new 
and material.  38 C.F.R. § 3.156(a).  

In her statements the appellant argues though her 
representative that the amyloidosis, which caused the 
veteran's death, was due to an infection that he incurred 
during World War II.  Alternatively, she argues that 
amyloidosis was incurred secondary to his service-
connected conjunctivitis.  This evidence is not new as it 
is cumulative of arguments previously made and considered 
at the time of the December 1996 Board decision.  These 
statements are also not competent because as a lay person 
she is not competent to render a medical nexus opinion.   
See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay 
assertions of medical causation cannot service as the 
predicate to reopen a claim under § 5108).  Therefore, 
this evidence is not new and material.  38 C.F.R. 
§ 3.156(a).

Finally, the May 1998 private medical opinion on the issue 
of causation in this case is new because it was not of 
record at the time of the December 1996 Board decision.  
It also bears directly and substantially upon the specific 
matter under consideration.  However, by itself or in 
connection with evidence previously assembled it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The physician who 
rendered the opinion specifically ruled out any causal 
relationship between the veteran's primary amyloidosis and 
the veteran's active service or his service-connected 
disability.  This evidence does not support the claim.  It 
is not new and material.  38 C.F.R. § 3.156(a).


ORDER

The appellant, not having submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

